Citation Nr: 0003906	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-40 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to a service-connected disability.

2.  Entitlement to service connection for a sinus disorder, 
claimed as secondary to a service-connected disability.

3.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to Agent Orange.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disorder.

5.  Entitlement to an increased rating for a shell fragment 
wound scar of the right cheek, currently rated as 20 percent 
disabling.

6.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently rated as 20 percent 
disabling.

8.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1971, plus approximately 5 years of previous active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  A hearing was held in November 1999 
before the undersigned Member of the Board in Washington DC.  

The Board has found that additional development of evidence 
is warranted with respect to the claims for increased ratings 
for degenerative changes of the knees and lumbar spine.  
Accordingly, those issues are the addressed in a remand which 
is located at the end of this decision.

The Board notes further, that a personal hearing conducted by 
the undersigned in November 1999, the veteran indicated that 
he had not received a reply from the RO regarding an 
outstanding claim for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has presented competent medical evidence 
suggesting a link between his service-connected shell 
fragment wound of the right cheek and his current headaches.

2.  The veteran has presented competent medical evidence 
suggesting a link between his service-connected shell 
fragment wound of the right cheek and a sinus disorder.

3.  The veteran has not presented any competent evidence 
linking his current skin rash to his period of service or to 
exposure to herbicide agents.   

4.  The claim for service connection for a cervical spine 
disorder was previously denied by the RO in a decision of 
October 1990, and the appellant did not file an appeal.  

5.  The additional evidence presented since the previous 
decision includes a medical opinion linking a current 
cervical spine disorder to service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a cervical 
spine disorder.

6.  The shell fragment wound scar of the right cheek is no 
more than moderately disfiguring, and has not resulted in 
more than severe incomplete paralysis of the seventh (facial) 
cranial nerve.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches, claimed 
as secondary to a service-connected disability, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a sinus disorder, 
claimed as secondary to a service-connected disability, is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a skin rash, claimed 
as due to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The additional evidence presented since the October 1990 
decision is new and material, and claim for service 
connection for a cervical spine disorder has been reopened 
and is well grounded.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

5.  The criteria for a disability rating higher than 20 
percent for a shell fragment wound scar of the right cheek 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 7800, 8207 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).


I.  Entitlement To Service Connection For Headaches, Claimed 
As
 Secondary To A Service-Connected Disability.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis, cardiovascular disease, 
or an organic neurological disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States 6 of Appeals for 
Veteran's Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for shrapnel wounds of multiple areas, 
degenerative changes of the knees and lumbar spine, tinnitus, 
and defective hearing.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The veteran has presented competent medical evidence 
suggesting a link between his service-connected shell 
fragment wound of the left cheek and his current headaches.  
In this regard, the Board notes that a letter from Mark R. 
Jennings, M.D., received in November 1999, contains the 
following comments:

[The veteran] has been followed by me 
since 1992 for several medical problems 
including some which he has suffered 
since his injuries sustained during 
active duty in the military.  I've been 
asked to [write] a short synopsis of his 
problems and make a statement of whether 
I believe them to be directly related to 
those injuries.

First, the injuries occurred in 1971 when 
an 8 inch round exploded in close 
proximity to the patient.  Most of the 
shrapnel went into his legs, but he was 
also hit in the right maxillary area and 
in the helmet.  The metal helmet was 
ripped open by shrapnel.

Ever since that time he has had problems 
with chronic sinusitis, headaches, neck 
pain, foot drop, leg pain/cramps, back 
pain, etc.

He has had no further injuries since his 
service in the military.

In view of the magnitude of the trauma; 
the proximity of his obvious injuries to 
the location of his symptoms; prior 
military records and testimony; the 
chronologic correlation of the symptoms 
to the blast with persistent unabated 
difficulty; I think that it is safe to 
say that there is a direct correlation.  
The patient also has severe arthritis of 
his neck and back.  Certainly that could 
have been hastened by the injuries.  

In light of this opinion which supports the veteran's 
contention that his headaches are due to the shell fragment 
wounds which occurred in service, the Board concludes that 
the claim for service connection for headaches is well-
grounded.

II.  Entitlement To Service Connection For A Sinus Disorder, 
Claimed
 As Secondary To A Service-Connected Disability.

In light of the opinion from Dr. Jennings which is noted 
above, the Board also finds that the veteran has presented 
competent medical evidence suggesting a link between his 
service-connected shell fragment wound of the left cheek and 
a sinus disorder.  Accordingly, the Board concludes that the 
claim for service connection for a sinus disorder is well-
grounded.

III.  Entitlement To Service Connection For A Skin Rash, 
Claimed
 As Due To Exposure To Agent Orange.

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer and, and set 
forth in the 1999 Notice specifically, including malignant 
melanoma, basal cell carcinoma, and squamous cell carcinoma.  
See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 
59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, as will be discussed below, where the 
issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran testified at a hearing held in November 1999 that 
he believed that the rash developed as a result of exposure 
to Agent Orange in service.  After considering all of the 
evidence of record, the Board finds that the veteran has not 
presented competent evidence to support his contention.  The 
Board notes initially that the disability for which he seeks 
compensation is not among the diseases which may be presumed 
to have been due to exposure to herbicides in Vietnam.  
Moreover, the Board finds that the nexus requirement has not 
been satisfied by fulfillment of alternate means of 
establishing this requirement.  

The Board has considered the veteran's testimony in which he 
expressed his own opinion that there was a relationship 
between his rash and his exposure to Agent Orange in service.  
However, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (holding that a veteran does not meet his 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).

Furthermore, the veteran has not presented any medical 
opinion showing a link between his disability and herbicide 
exposure.  In reaching this conclusion, the Board has 
considered the report of an examination conducted by the VA 
in December 1994 in which the examiner indicated that the 
etiology of the veteran's rash was unclear, and that it was 
possibly Agent Orange related.  Significantly, however, the 
doctor's statement that the veteran's rash was possibly 
associated with Agent Orange exposure is not sufficient to 
establish a well-grounded claim.  This statement clearly 
leaves open the possibility that the herbicide exposure may 
not have played any role in the development of the disability 
at issue in this case.  A medical opinion expressed in terms 
of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  Such a speculative statement 
does not justify a belief by a fair and impartial individual 
that the claim is well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient evidence to render a claim 
well grounded); see also Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient to make a 
veteran's service connection claim well grounded); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure). 

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a skin rash claimed as secondary to Agent 
Orange exposure.  See Tidwell v. West, 11 Vet. App. 242 
(1998).  The Board is not aware of any additional evidence 
which could serve to well ground the veteran's claims.  As 
the duty to assist has not been triggered here by a well-
grounded claim, the Board finds that the VA has no obligation 
to further develop the veteran's claim.  Accordingly, the 
Board is not required to remand the case for further 
evidentiary development.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d at 1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


IV.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Cervical Spine Disorder.

The claim for service connection for a cervical spine 
disorder was previously denied by the RO in a decision of 
October 1990.  The evidence which was of record at that time 
included the veteran's service medical records which did not 
contain any references to a neck injury.  The report of an 
orthopedic examination conducted by the VA in June 1972 also 
did not contain any references to a cervical spine disorder.  
The report of a disability evaluation examination conducted 
at that time shows that the neck had a full range of motion.  
Finally, the evidence also included the report of a VA 
disability evaluation examination conducted in September 1990 
which shows that the veteran reported complaints of neck 
pain.  

In the decision of October 1990, the RO stated that service 
connection for traumatic arthritis of the neck was not 
warranted because the service medical records did not show 
any injury to the cervical spine or neck area.   Accordingly, 
the RO denied service connection for a cervical spine 
disorder.  The appellant was notified to the decision and his 
appellate rights by letter later in October 1990; however, he 
did not file an appeal and the decision became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which the appellant has presented 
includes competent medical evidence in the form of the 
November 1999 letter from Dr. Jennings which suggests a 
relationship between the veteran's current cervical spine 
disorder and the injuries which he received in service.  This 
evidence provides a link between the appellant's current 
cervical spine disorder and his period of service which was 
not previously of record.

The Board finds that the additional evidence presented since 
the previous decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a cervical spine disorder.  
Accordingly, the Board concludes that the additional evidence 
presented since the previous decision is new and material, 
and claim for service connection for a cervical spine 
disorder has been reopened.

Once a claim for VA benefits has been reopened, the next 
question is whether the claim is well-grounded.  As noted 
above, the appellant has presented competent evidence 
suggesting a link between his current cervical spine disorder 
and his period of service.  A well-grounded claim need only 
be supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  The Board 
finds that such a claim is presented with respect to the 
current cervical spine disorder.  Accordingly, the Board 
concludes that the claim for service connection for a 
cervical spine disorder is well-grounded.

V.  Entitlement To An Increased Rating For A Shell Fragment 
Wound Scar
 Of The Right Cheek, Currently Rated As 20 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for a shell fragment wound scar of the right cheek is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), a 
noncompensable rating is warranted if scars of the head, face 
or neck are slightly disfiguring.  A 10 percent rating is 
warranted if the scars are moderately disfiguring.  A 30 
percent rating is warranted if the scars are severe, 
especially if producing a marked unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent rating is warranted 
if there is complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
deformity.  

Alternatively, under 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(1999), a 10 percent rating is warranted if there is moderate 
incomplete paralysis of the seventh (facial) cranial nerve.  
A 20 percent rating is warranted if there is severe 
incomplete paralysis.  A 30 percent rating is warranted if 
there is complete paralysis of the nerve.  

The Board has considered the full history of the shell 
fragment wound of the right cheek.  The report of a medical 
board evaluation dated in March 1971 shows that the diagnoses 
included laceration, right cheek, healed, with residual 
hypesthesia involving the right upper half of the lip and 
fractured tooth.  

The report of an orthopedic examination conducted by the VA 
in June 1972 shows that examination revealed that just 
lateral to the nose in the subcutaneous tissues of the face 
there was a probable metallic fragment about 1/4 of an inch in 
diameter which was mobile and tender to palpation.  In a 
decision of July 1972, the RO granted service connection for 
a scar of the right cheek with retained foreign body and 
slight disfigurement, rated as 10 percent disabling.  

The veteran requested an increased rating for the disorder in 
May 1990.  The report of a neurological examination conducted 
in August 1990 shows that the veteran reported having pain in 
his face due to the shell fragment.  Examination revealed 
that his cranial nerves were intact.  In a rating decision of 
October 1990, the RO confirmed the 10 percent rating.  

In October 1994, the veteran again requested an increased 
rating.  The evidence pertaining to the current severity of 
the disorder includes the report of an MRI study conducted in 
October 1993 at the St. John's Heath System which shows that 
a metallic piece of shrapnel was present over the patient's 
right cheek.  

The report of a general medical examination conducted by the 
VA in December 1994 shows that no complaints pertaining to 
the shrapnel wound of the right cheek were recorded.  On 
examination of the head, face and neck, the only abnormality 
noted was that there was a possible part of a piece of 
shrapnel still under the skin near the nose.  

The veteran testified regarding the severity of the disorder 
during a hearing held in March 1997.  He stated that the 
shrapnel wound injury affected the right upper half of his 
lip, and that it had caused collapsing of the right side of 
his nostril.  At the hearing, the veteran presented a 
photograph of his face to demonstrate that the right nostril 
is smaller than the left.  In April 1998, a hearing officer 
increased the rating to 20 percent.  During the hearing held 
in November 1999, the veteran again testified regarding the 
current severity of his shell fragment wound scar of the 
right cheek.  He said that the shell fragment went through 
his cheek, shattered the teeth on that side, and buried 
itself between the nose and the eye on the left side of his 
face.  He reported that the fragment was still in there today 
and was imbedded in the nerves.  He said that it pressed on 
his sinuses and caused headaches.  

Based on the foregoing evidence, the Board finds that the 
shell fragment wound scar of the right cheek is no more than 
moderately disfiguring.  In this regard, the Board notes that 
the photograph of the veteran does not demonstrate any 
significant disfigurement.  The Board also finds that the 
shell fragment wound has not resulted in more than severe 
incomplete paralysis of the of the seventh (facial) cranial 
nerve as the only impairment alleged is the pain in that area 
and the impairment of the right nostril and right upper lip.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for a shell fragment 
wound scar of the right cheek are not met.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that a service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  The claim for service connection for headaches, claimed 
as secondary to a service-connected disability, is well-
grounded, and the appeal is granted to this extent only.  

2.  The claim for service connection for a sinus disorder, 
claimed as secondary to a service-connected disability, is 
well-grounded, and the appeal is granted to this extent only.  

3.  Service connection for a skin rash, claimed as due to 
exposure to Agent Orange, is denied.  

4.  New and material evidence has been presented to reopen a 
claim for service connection for a cervical spine disorder, 
and that claim is well grounded.  The appeal is granted to 
this extent only.

5.  An increased rating for a shell fragment wound scar of 
the right cheek is denied.


REMAND

As explained above, the Board has found that the appellant's 
claims for service connection for headaches, a sinus 
disorder, and a cervical spine disorder are well-grounded.  
The claims for increased ratings are also well-grounded as a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that not all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, and that additional relevant evidence may be 
available.  The Board notes that the veteran has not been 
afforded a VA examination for the purpose of obtaining a 
fully informed medical opinion regarding the relationship, if 
any, between the veteran's service-connected disabilities and 
his headaches, sinus disorder, and cervical spine disorder 
based upon a review of the entire evidentiary record.

The Board also notes that the veteran has not been afforded 
an orthopedic examination to determine the current severity 
of his degenerative arthritis of the knees and spine.  The 
general medical examination conducted by the VA does not 
contain findings necessary to properly evaluate orthopedic 
disorders.  The rating for an orthopedic disorder should 
reflect any functional limitation which is due to pain which 
is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).  The Board also notes that two 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97. The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) must 
be considered when assigning an evaluation for degenerative 
or traumatic arthritis. VAOPGCPREC 9-98.  An orthopedic 
examination is required to properly assess the veteran's 
orthopedic disabilities with respect to these criteria.  

For these reasons, further assistance to the veteran with the 
development of evidence is required.  Accordingly, to ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the 
relationship, if any, between the 
veteran's service-connected disabilities 
and his claimed disabilities including 
headaches, a sinus disorder and a 
cervical spine disorder.  The claims 
folder must be made available to the 
examiner for review.  In particular the 
examiner should offer an opinion as to 
whether any service-connected disability 
caused or aggravated the claimed 
disabilities.  The veteran should also be 
afforded an orthopedic examination for 
the purpose of determining the current 
severity of his service-connected 
degenerative changes of the knees and 
lumbar spine.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



